Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to application 16/685874 filed on 11/15/19. 

Claims 1-20 are remain pending in the application.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub. 2013/0005252).

As to claim 1 and 12 the prior art teach a power relay device comprising: 

a power receiver configured to wirelessly receive power of a first class when coupled with a wireless power transmission device (see fig 1, element 200 paragraph 0038-0045); 

a first power converter configured to convert power supplied from the power receiver into a form appropriate for a first mobile terminal, and transmit the converted power to the first mobile terminal (see fig1-2 paragraph 0052-0060 and background); 

a second power converter configured to receive power from the first power converter, and convert the power received from the first power converter into power of a second class (see fig 1-6 paragraph 0070-0080 and  0110-0120 and summary); 

and a power transmitter configured to wirelessly transmit the power of the second class to a second mobile terminal (see fig 1-4 paragraph 0097-0105).

As to claim 2 the prior art teach wherein the first power converter transmits the converted power of the first class to the first mobile terminal in a wired manner (see fig1-2 paragraph 0050-0056 and background).

As to claim 3, the prior art teach wherein when the power receiver is not coupled with the wireless power transmission device, the first power converter is configured to receive power from a battery of the first mobile terminal in a wired manner (see fig1-3 paragraph 0055-0061).

As to claim 4 the prior art teaches wherein while the first power converter receives power from the battery of the first mobile terminal in the wired manner, if the power receiver is switched to be coupled with the wireless power transmission device, the first power converter is configured to interrupt the power received from the battery of the first mobile terminal and receive power from the power receiver via the wireless power transmission device (see fig1-3 paragraph 0060-0067).

 As to claim 5 the prior art teach wherein the first power converter is configured to provide power received from the battery of the first mobile terminal to the second power converter (see fig1-4 paragraph 0063-0070 and summary). 

As to claim 6 the prior art teach further comprising: a switch configured to electrically connect the first power converter to the second power converter when the power transmitter 

As to claim 7 and 17, the prior art teach further comprising: a first communicator configured to perform out-of-band communication with the wireless power transmission device (see fig 3-8 paragraph 0112-0117).

As to claim 8 the prior art teaches further comprising: a second communicator configured to perform out-of-band communication with the second mobile terminal positioned within a preset distance (see fig 3-8 paragraph 0115-0120).

As to claims 9 and 19 the prior art teach wherein the power transmitter includes a power transmission coil configured to wirelessly transmit power and perform in-band communication with the second mobile terminal (see fig 1-4 paragraph 0100-0110).

 As to claims 10 and 20 the prior art teach further comprising: a shield disposed between a reception coil of the power receiver and a transmission coil of the power transmitter (see fig 1-6 paragraph 0073-0080).

As to claim 11 the prior art teach further comprising: another power receiver configured to wirelessly receive power when coupled with another wireless power transmission device, 

As to claim 13 the prior art teaches further comprising: at least one power transmitter configured to wirelessly transmit the power of the second class to the one or more second mobile terminals (see fig 1-6 paragraph 0072-0078 summary).

 As to claim 14 the prior art teach wherein the at least one power transmitter includes a plurality of power transmitters configured to wirelessly transmit the power of the second class to the second mobile terminals, respectively (see fig 1-6 paragraph 0075-0085 summary).

As to claim 15 the prior art teach further comprising: at least one power receiver configured to wirelessly receive power from at least one wireless power transmission device using the wireless power transfer operation, and supply the received power to the first power converter (see fig 1-4 paragraph 0051-0058).

As to claim 16, the prior art teach wherein the at least one wireless power transmission device includes a plurality of wireless power transmission devices, and wherein the at least one 

As to claim 18 the prior art teaches further comprising: at least one power receiver configured to wirelessly receive power from at least one wireless power transmission device using the wireless power transfer operation, and supply the received power to the first power converter (see fig 1-6 paragraph 0079-0088 summary).















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851